Title: To George Washington from William Heath, 26 January 1782
From: Heath, William
To: Washington, George


                  
                     
                     Dear General,
                     Head quarters, Highlands Jany 26. 1782.
                  
                  I was some days since honored with yours of the 12th instant, covering one from doctor Bond to doctor Ledyard respecting the medicine, which was immediately forwarded to him.  The greater part of the medicine, as I observed in a former letter, had gone on to Philadelphia.
                  The return of colonel Sheldons legionary corps came to hand this day—I forward it without delay, as it will, with those already sent on, afford your Excellency the means of knowing what number of troops Massachusetts and Connecticut have in the army.  I am anxiously waiting the arrival of the returns from the New Hampshire regiments.
                  The inoculated patients are now breaking out with the small-pox—they will have it very favorably—are well supplied with necessaries.  The clothing is in a good way.  I have the honor to be With the highest respect, Your Excellency’s Most obedient servant,
                  
                     W. Heath
                     
                  
               